EXHIBIT 10.15

CHESAPEAKE MIDSTREAM

MANAGEMENT INCENTIVE COMPENSATION PLAN

(as Amended and Restated)

I. Purpose of Plan

The Chesapeake Midstream Management Incentive Compensation Plan, as hereby
amended and restated (the “Plan”), is intended to provide a method of
attracting, motivating and retaining individuals of outstanding competence and
ability, and to motivate and encourage those individuals to devote their best
efforts to the development and growth of the Partnership, thereby advancing the
interests of the Partnership and its equity owners.

II. Definitions and Construction

2.1 Definitions. Where the following words and phrases are used in the Plan,
they shall have the respective meanings set forth below, unless the context
clearly indicates to the contrary:

(a) “Affiliate” means any corporation, partnership, limited liability company or
partnership, association, trust or other organization which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Partnership. For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (i) to vote 50% or more of the
securities or equity interests having ordinary voting power for the election of
directors of the controlled entity or organization, or (ii) to direct or cause
the direction of the management and policies of the controlled entity or
organization, whether through the ownership of voting securities or equity
interests or by contract or otherwise.

(b) “Annual Payment Percentage” means, with respect to a Fiscal Year, the
following: Fiscal Year 2010 – 20%; Fiscal Year 2011 – 25%; Fiscal Year 2012 –
33-1/3%; Fiscal Year 2013 – 50%; and Fiscal Year 2014 – 100%, unless provided
otherwise in a Participant’s Award Agreement.

(c) “Award Agreement” means a written agreement between the Company (or an
Affiliate) and an employee evidencing the award of a Participation Interest in
the Plan and specifying the Participant’s Excess Return Percentage and Equity
Uplift Value Percentage.

(d) “Board” means the board of managers of the JV; provided, however, if the JV
no longer exists, “Board” shall mean the board of managers or other governing
body of the Plan Sponsor.



--------------------------------------------------------------------------------

(e) “Cause” shall have the meaning set forth in the Participant’s written
employment agreement with the Company or an Affiliate; however, if the
Participant does not have such an employment agreement, “Cause” means (i) the
Participant’s breach or threatened breach of any written employment agreement
between the Company and the Participant; (ii) the Participant’s neglect of
duties or failure to act, other than by reason of disability or death; (iii) the
misappropriation, fraudulent conduct, or acts of workplace dishonesty by the
Participant with respect to the assets or operations of the Company or any of
its Affiliates; (iv) the Participant’s failure to comply with directives from
superiors or written Company policies; (v) the Participant’s personal misconduct
which injures the Company or an Affiliate and/or reflects poorly on the
Company’s and/or an Affiliate’s reputation; (vi) the Participant’s failure to
perform the Participant’s duties; or (vii) the conviction of the Participant
for, or a plea of guilty or no contest to, a felony or any crime involving moral
turpitude. Any rights the Company or an Affiliate may have hereunder in respect
of an event giving rise to Cause shall be in addition to the rights the Company
or Affiliate may have under any other agreement with the Participant or at law
or in equity.

(f) “Change of Control” shall have the meaning set forth in the Participant’s
written employment agreement with the Company or an Affiliate; however, if the
Participant does not have such an employment agreement, “Change of Control”
means, and shall be deemed to have occurred upon, any of the following events:
(a) any “person” or “group” within the meaning of those terms as used in
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1933, other than
Chesapeake Energy Corporation, Global Infrastructure Management, LLC or an
Affiliate of either, (a “Third Party”) shall become the direct or indirect
beneficial owner, by way of merger, consolidation, recapitalization,
reorganization or otherwise, of more than 50% of the voting power of the voting
securities of the general partner (or board of management, if applicable) of the
Partnership (such entity, the “General Partner”); or (b) the sale of other
disposition, including by way of liquidation, by either the Partnership or the
General Partner of all or substantially all of its assets, whether in a single
or series of related transactions, to one or more Third Parties. Notwithstanding
the foregoing, a Change of Control must also constitute a “change of control”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations thereunder. For clarity, the IPO was not a Change
of Control.

(g) “Company” means Chesapeake Midstream Management, L.L.C.

(h) “Dilution Adjustment” means, with respect to a Participant’s Excess Return
Percentage and Equity Uplift Value Percentage, as set forth in his or her Award
Agreement, the product of such applicable percentage and a fraction, the
numerator of which is the number of Units outstanding on the closing date of the
IPO, and the denominator of which is (1) with respect to the Participant’s
Excess Return Percentage applicable for a specified fiscal quarter in a Fiscal
Year, the number of Units outstanding on the record date for the distribution
made with respect to the applicable fiscal quarter and (2) with respect to the
Participant’s Equity Uplift Value Percentage, the total number of Units
outstanding on the Equity Uplift Payment Date. Appropriate adjustment shall be
made to the Dilution Adjustments to give effect to any Unit splits, combinations
or similar adjustments occurring after the date of any Award Agreement and prior
to an applicable Excess Return payment date or the Equity Uplift Payment Date.

(i) “Disability” shall have the meaning set forth in the Participant’s
employment agreement with the Company or an Affiliate; however, if the
Participant does not have such an employment agreement, “Disability” means a
disability that entitles the Participant to long-term disability benefits under
a long-term disability plan of the Company or an Affiliate.

 

-2-



--------------------------------------------------------------------------------

(j) “Distributed Cash” means, with respect to a fiscal quarter in a Fiscal Year,
the amount of cash distributed by the Partnership, as applicable, to its equity
owners (excluding distributions to the general partner of the Partnership) with
respect to such fiscal quarter of that Fiscal Year, as authorized by the Board
(or deemed authorized pursuant to the JV’s organizational documents).

(k) “Equity Uplift Payment Date” means the fifth anniversary of the date of the
Participant’s Award Agreement or, if earlier, the date of a Change of Control.

(l) “Equity Uplift Value” means the product of A x B, where “A” is the Excess
Unit Value and “B” is the number of Units outstanding on the Equity Uplift
Payment Date.

(m) “Equity Uplift Value Percentage” means the Participant’s diluted percentage
participation in the Equity Uplift Value, as set forth in his or her Award
Agreement, subject to any Dilution Adjustment.

(n) “Excess Return” means, with respect to a fiscal quarter in a Fiscal Year,
the excess (if any) of the Distributed Cash with respect to such fiscal quarter
over the Preferred Return for that fiscal quarter.

(o) “Excess Return Percentage” means, with respect to a Participant for a fiscal
quarter in a Fiscal Year, the percentage participation by such Participant in
the Excess Return, if any, for that Fiscal Year, as set forth in his or her
Award Agreement, adjusted for any Dilution Adjustment applicable for that fiscal
quarter in the Fiscal Year.

(p) “Excess Unit Value” means the excess, if any, of (i) the Unit Value on
Equity Uplift Payment Date over (ii) the IPO Unit Value.

(q) “Fiscal Year” means one of the following calendar years, as applicable:
2010, 2011, 2012, 2013 and 2014, unless provided otherwise in a Participant’s
Award Agreement.

(r) “Good Reason” shall have the meaning set forth in the Participant’s written
employment agreement with the Company or an Affiliate; however, if the
Participant does not have such an employment agreement, “Good Reason” means
(1) the elimination of the Participant’s job position, (2) a material reduction
in the Participant’s duties, (3) the reassignment of the Participant to a new
position of materially less authority, or (4) a material reduction in the
Participant’s base salary. Notwithstanding the preceding provisions or any other
provision in the Plan to the contrary, any assertion by a Participant of a
termination of employment for “Good Reason” shall not be effective unless all of
the following conditions are satisfied: (A) the condition described in the
preceding sentence giving rise to such Participant’s termination of employment
must have arisen without such Participant’s consent; (B) such Participant must
provide written notice to the Board of such condition within 90 days of the
initial existence of the condition; (C) the condition specified in such notice
must remain uncorrected for 30 days after receipt of such notice by the Board;
and (D) the date of such Participant’s termination of employment must occur
within 30 days after the lapse of the 30-day period specified in subclause
(C) above.

 

-3-



--------------------------------------------------------------------------------

(s) “IPO” means the initial public offering of equity interests of the
Partnership on The New York Stock Exchange.

(t) “IPO Equity Value” means $2,901,197,124.00.

(u) “IPO Unit Value” means $21.00. Appropriate adjustments shall be made to the
IPO Unit Value to give affect to any Unit splits, combinations or similar
adjustments occurring after the date of any Award Agreement and prior to the
Equity Uplift Payment Date.

(v) “JV” means Chesapeake Midstream Ventures, L.L.C. or any successor entity
that is owned and controlled by the parties that control the JV as of the
initial date of this Plan.

(w) “Participant” means an employee of the Company or an Affiliate who has been
awarded a Participation Interest pursuant to Section 3.2.

(x) “Participation Interest” means an interest awarded under the Plan to a
Participant pursuant to an Award Agreement for the purpose of measuring the
incentive compensation payable under the Plan to such Participant. A
Participation Interest shall represent a contingent right to receive a specified
Excess Return Percentage of the Excess Return and a specified Equity Uplift
Value Percentage of the Equity Uplift Value, subject to the further terms and
conditions of the Plan. A Participation Interest shall exist only for purposes
of the Plan and matters related hereto. In no event shall any holder of a
Participation Interest, by virtue of an award of such interest made under the
Plan, have any (i) security or other interest in any assets of the Company, the
Partnership or any Affiliate, (ii) right to receive any equity or other interest
in the Company, the Partnership or any Affiliate, or (iii) rights as an equity
or other interest holder in the Company, the Partnership or any Affiliate.

(y) “Partnership” means Chesapeake Midstream Partners, L.P. or any successor
thereto.

(z) “Plan” means the Chesapeake Midstream Management Incentive Compensation
Plan, as amended from time to time.

(aa) “Plan Sponsor” means the Company or any entity that assumes sponsorship of
the Plan and becomes liable for the payment of the awards granted under the
Plan.

(bb) “Preferred Return” means, with respect to a fiscal quarter in a Fiscal
Year: the product of (1) 1.5% and (2) the sum of (i) the IPO Equity Value and
(ii) the gross value of all Units issued by the Partnership after the date of
the IPO and prior to the record date for the distributions made with respect to
the applicable fiscal quarter in such Fiscal Year. For this purpose, the gross
value of the newly issued Units shall be calculated at the time of their
issuance and shall be equal to the product of (i) the number of new Units then
being issued and (ii) the fair market value per Unit at the time of such
issuance, as determined in good faith by the Board.

 

-4-



--------------------------------------------------------------------------------

(cc) “Special Committee” means the Special Committee of the JV, as defined in
the Participants’ employment agreements.

(dd) “Unit” means all units of the Partnership (other than general partner
units).

(ee) “Unit Value” means the average closing sales price per Unit for the 30
trading days immediately preceding the Equity Uplift Payment Date, as reported
in The Wall Street Journal or such other reporting service approved by the
Board, in its discretion. In the event that the price per Unit is not so
reported, Unit Value means the fair market value of a Unit as determined in good
faith by the Board. If, however, the Equity Uplift Payment Date is the date of a
Change of Control, Unit Value shall be the Unit value paid by the acquirer on
the date of the Change of Control.

2.2 Number and Gender. Wherever appropriate herein, words used in the singular
shall be considered to include the plural, and words used in the plural shall be
considered to include the singular. The masculine gender, where appearing in the
Plan, shall be deemed to include the feminine gender.

2.3 Headings. The headings of Articles, Sections, and Paragraphs herein are
included solely for convenience. If there is any conflict between such headings
and the text of the Plan, the text shall control. All references to Articles,
Sections, and Paragraphs are to the Plan unless otherwise indicated.

2.4 Governing Law. Except to the extent federal law applies and preempts state
law, the Plan shall be construed, enforced, and administered according to the
laws of the State of Oklahoma, excluding any conflict-of-law rule or principle
that might refer construction of the Plan to the laws of another state or
country.

2.5 Severability. In case any provision of the Plan is determined by a court of
competent jurisdiction to be illegal, invalid, or unenforceable for any reason,
such illegal, invalid, or unenforceable provision shall not affect the remaining
provisions of the Plan, and the Plan shall be construed and enforced as if such
illegal, invalid, or unenforceable provision had not been included therein.

III. Eligibility; Awards of Participation Interests

3.1 Eligibility. Each key member of management of the Company or an Affiliate
who performs work for the Company, the JV, the Partnership, or either the
general partner or a “subsidiary” of the Partnership is eligible to be awarded a
Participation Interest under the Plan.

3.2 Participation Interests. Participation Interests shall be entered into only
with those eligible employees selected to be Participants in the discretion of
the Board from time to time and at such times as the Board may determine. In
connection with each Participation Interest, the Board shall determine
(a) subject to the terms and conditions of the Plan and the

 

-5-



--------------------------------------------------------------------------------

related Award Agreement, the percentage of the Excess Return for a Fiscal Year
(if any) and the Equity Uplift Value that the holder of such Participation
Interest shall have the contingent right to receive, and (b) the other terms,
provisions, conditions and limitations of such award. The terms and provisions
of each award of a Participation Interest, as determined by the Board in its
sole discretion, shall be set forth in an Award Agreement, which shall
incorporate by reference, and be subject to, the terms and provisions of the
Plan. Each Award Agreement shall contain such provisions not inconsistent with
the Plan as the Board deems appropriate. The terms and provisions set forth in
Award Agreements may vary among Participants.

IV. Determinations of Incentive Compensation Payments

4.1 Determination of Excess Return for a Fiscal Year. As soon as reasonably
practical after the end of a Fiscal Year (but in no event later than 60 days
following the last day of such Fiscal Year), the Board shall cause the amount of
the Excess Return for that Fiscal Year, if any, to be determined.

4.2 Excess Return Payments. (a) Subject to Paragraph 4.2(c), as soon as
reasonably practical after the amount of the Excess Returns for the fiscal
quarters in a Fiscal Year have been determined by the Board, the Plan Sponsor
shall pay to each Participant who then holds a Participation Interest an amount
equal to the sum of the following calculations for each of the four fiscal
quarters for that Fiscal Year; the product of (A x B) x C, where “A” is the
amount of the Excess Return for that fiscal quarter, “B” is the Participant’s
Excess Return Percentage applicable for that fiscal quarter (as adjusted by any
applicable Dilution Adjustment), and “C” is the Annual Payment Percentage for
that Fiscal Year. Once the Participant’s payment for a Fiscal Year is determined
as provided in the foregoing sentence, such amount shall be paid to the
Participant in each calendar year subsequent to that Fiscal Year until the sum
of the Annual Payment Percentages for all payments made to the Participant with
respect to that Fiscal Year equals 100%. Notwithstanding the foregoing however,
except as provided below and in Paragraphs 4.2(b) and 4.3(b), upon a
Participant’s termination of employment with the Company and its Affiliates for
any reason whatsoever, such Participant automatically shall forfeit on such
termination his or her Participation Interest and no payments shall thereafter
be due or payable under the Plan to such Participant with respect to such
forfeited Participation Interest. In the event a Participant who is proposed to
be terminated is hired by the JV or the MLP Employer (as defined in the
Participant’s applicable employment agreement), such Participant shall not be
treated as having terminated his or her employment with the Company and its
Affiliates on such “transfer” for purposes of this Section 4.2.

(b) If a Participant’s employment with the Company and its Affiliates is
terminated (i) due to the Participant’s death or Disability, (ii) by the Company
or an Affiliate other than for Cause, or (iii) by the Participant for a Good
Reason, the Participant shall be paid, with respect to each Fiscal Year that has
lapsed in full (if any) as of his or her date of termination, an amount equal to
the sum of the following calculations for each of the four fiscal quarters for
such fully lapsed Fiscal Year: the product of (A x B)—C, where “A” is the Excess
Return for such fiscal quarter, “B” is the Participant’s Excess Return
Percentage with respect to such fiscal quarter (as adjusted by any applicable
Dilution Adjustment), and “C” is the sum of the amounts that have already been
paid to the Participant pursuant to Paragraph 4.2(a) with respect to such lapsed
Fiscal Year. Payment under this Paragraph 4.2(b) shall be made by the Plan
Sponsor within 60 days of the Participant’s termination of employment and
thereafter no further amounts shall be due and payable to such Participant
pursuant to this Section 4.2.

 

-6-



--------------------------------------------------------------------------------

(c) Notwithstanding anything in Paragraph 4.2(a) to the contrary, upon a Change
of Control, or as soon as reasonably practical thereafter, but in no event later
than 60 days following the Change of Control, the Plan Sponsor shall pay to each
Participant who is an employee of the Company or an Affiliate on the date
immediately preceding the date of the Change of Control an amount, with respect
to each Fiscal Year that has lapsed in full prior to such Change of Control,
equal to the sum of the following calculations for each of the four fiscal
quarters for such fully lapsed Fiscal Year: the product of (A x B)—C, where “A”
is the Excess Return for such fiscal quarter, “B” is the Participant’s Excess
Return Percentage with respect to such fiscal quarter (as adjusted by any
applicable Dilution Adjustment), and “C” is the sum of the amounts that have
already been paid to the Participant pursuant to Paragraph 4.2(a) with respect
to such lapsed Fiscal Year. Thereafter no further amounts shall be due and
payable to such Participant pursuant to this Section 4.2.

4.3 Equity Uplift Payments. (a) Subject to Paragraph 4.3(c), as soon as
reasonably practical, but in no event later than 60 days, following the Equity
Uplift Payment Date, the Plan Sponsor shall pay to each Participant an amount
equal to the product of the Equity Uplift Value, if any, and the Participant’s
Equity Uplift Value Percentage. Notwithstanding the foregoing however, except as
otherwise provided below and in Paragraphs 4.3(b) and (c), upon a Participant’s
termination of employment with the Company and its Affiliates for any reason
whatsoever prior to the payment of the Participant’s percentage of the Equity
Uplift Value, such Participant automatically shall forfeit his or her
Participation Interest and no percentage of the Equity Uplift Value thereafter
shall be due or payable to such Participant with respect to his or her forfeited
Participation Interest. In the event a Participant who is proposed to be
terminated is hired by the JV or the MLP Employer (as defined in the
Participant’s applicable employment agreement), such Participant shall not be
treated as having terminated his or her employment with the Company and its
Affiliates on such “transfer” for purposes of this Section 4.3.

(b) Subject to Paragraph 4.3(c), if a Participant’s employment with the Company
and its Affiliates is terminated (i) due to the Participant’s death or
Disability, (ii) by the Company or an Affiliate other than for Cause, or
(iii) by the Participant for a Good Reason, the Plan Sponsor shall pay such
Participant, as soon as reasonably practical, but in no event later than 60
days, following the Equity Uplift Payment Date, an amount equal to (A x B) x C,
where “A” is the Equity Uplift Value, “B” is the Participant’s Equity Uplift
Value Percentage, and “C” is a fraction, the numerator of which is the number of
full Fiscal Years that have lapsed as of the Participant’s termination of
employment date, and the denominator of which is five.

(c) Notwithstanding anything in Paragraphs 4.3(a) or (b) to the contrary, upon a
Change of Control or as soon as reasonably practical thereafter, but in no event
later than 60 days following the date of the Change of Control, (i) each
Participant who is an employee of the Company or an Affiliate on the date
immediately preceding the date of the Change of Control shall be paid by the
Plan Sponsor an amount equal to the product of the Equity Uplift Value, if any,
and the Participant’s Equity Uplift Value Percentage, and (ii) each Participant
whose employment with the Company and its Affiliates terminated prior to the
Change of Control due to the Participant’s death or Disability, by the Company
or an Affiliate other than for Cause, or

 

-7-



--------------------------------------------------------------------------------

by the Participant for a Good Reason shall be paid by the Plan Sponsor an amount
equal to the product of (x) the Equity Uplift Value, if any, and (y) the
Participant’s Equity Uplift Value Percentage, multiplied by a fraction, the
numerator of which is the number of full calendar months that have lapsed from
the date of the Participant’s Award Agreement through the Participant’s
termination of employment date, and the denominator of which is the number of
full calendar months that have lapsed from the date of the Participant’s Award
Agreement through the end of the calendar month preceding the date of the Change
of Control. Thereafter no further amounts shall be payable to such Participant
pursuant to this Section 4.3.

4.4 Payment Form. All payments required pursuant to this Plan shall be paid by
the Plan Sponsor in the form of a single lump sum in cash; provided, however, in
the discretion of the Board, all or any part of a Participant’s Equity Uplift
Value payment may be paid in Units (the number of such Units being determined
based on the value of a Unit on the Equity Uplift Payment Date).

4.5 Board Discretion. Notwithstanding anything in Sections 4.2 or 4.3 to the
contrary, the Board, in its discretion, may waive all or part of the automatic
forfeiture provisions of the Plan whenever it deems such waiver to be
appropriate. Any such actions by the Board with respect to a Participant shall
not be binding on the Board with respect to any other Participant in a similar
circumstance.

4.6 Attachment A Example. The example in Attachment A attached to the Plan
showing how various calculations under the Plan are to be made is hereby made a
part of this Plan for all purposes and such calculations shall control over any
written descriptions of the same herein if such written descriptions are in
conflict with such example, unless the Board, in its sole discretion, determines
otherwise.

V. Administration

5.1 Powers and Duties. The Board (or its delegate) shall supervise the
administration and enforcement of the Plan according to the terms and provisions
hereof and shall have the full discretionary authority and all of the powers
necessary to accomplish these purposes. Without limiting the generality of the
foregoing, the Board shall have all of the powers and duties specified for it
under the Plan, including the power, right, and authority: (a) to select
eligible employees to receive Participation Interests under the Plan; (b) to
determine all provisions, conditions, and terms relating to any Participation
Interest, including, without limitation, determinations as to the percentages
set forth therein and any dilution thereof; (c) from time to time to establish
rules and procedures for the administration of the Plan, which are not
inconsistent with the provisions of the Plan, and any such rules and procedures
shall be effective as if included in the Plan; (d) to construe in its sole
discretion all terms, provisions, conditions, and limitations of the Plan and
any Award Agreement; (e) to correct any defect or to supply any omission or to
reconcile any inconsistency that may appear in the Plan (including Attachment A)
or an Award Agreement in such manner and to such extent as the Board shall deem
appropriate; (f) to make a determination in its discretion as to the right of
any person to a payment with respect to a Participation Interest and the amount
of such payment; and (g) to make all other determinations necessary or advisable
for the administration of the Plan.

 

-8-



--------------------------------------------------------------------------------

5.2 Delegation of Authority. All decisions, determinations and actions to be
made or taken by the Board pertaining to the Plan, an Award Agreement or a
Participation Interest, and all determinations with respect to a Participant’s
employment with the Company or an Affiliate or a termination of employment for
purposes of the Plan, shall be made by the Board. All such decisions,
determinations, and actions by the Board shall be final, binding and conclusive
on all persons. The Board shall not be liable for any decision, determination or
action taken or omitted to be taken in connection with the administration of the
Plan. Furthermore, the Board in its discretion may delegate to one or more
employees of the Company or an Affiliate all or some of its day-to-day
ministerial duties and powers under the Plan.

VI. Nature of Plan

The establishment of the Plan shall not be deemed to create a trust. The Plan
shall constitute an unfunded, unsecured liability of the Plan Sponsor to make
payments in accordance with the provisions of the Plan, and no individual shall
have any security interest or other interest in any assets or equity interests
of the Plan Sponsor or an Affiliate.

VII. Termination and Amendment

The Board may from time to time, in its discretion, amend, in whole or in part,
any or all of the provisions of the Plan or terminate the Plan in whole or in
part; provided, however, that the Plan may not be amended or terminated in a
manner that would materially adversely impact the contingent rights of any
Participant under his or her Participation Interest with respect to (i) an
Excess Return payment based on a Fiscal Year that has then lapsed in full, or
(ii) an Equity Uplift payment based on its accrued value, if any, as of the
effective date of such Plan termination or amendment, in either case without the
consent of such Participant. Notwithstanding the foregoing, no amendment may be
made to the Plan without the written consent of the Special Committee. The Plan
shall automatically terminate on a Change of Control, and a Participant’s rights
with respect to payment pursuant to Sections 4.2 and 4.3 shall survive such
termination.

VIII. Miscellaneous Provisions

8.1 No Effect on Employment Relationship. Nothing in the adoption of the Plan,
the award of a Participation Interest or the payment of any amounts hereunder
shall confer on any person the right to continued employment by the Company or
any of its Affiliates, or affect in any way the right of the Company or any
Affiliate to terminate such employment at any time for any reason.

8.2 Prohibition Against Assignment or Encumbrance. (a) No right or benefit
hereunder shall be assignable or transferable, or liable for, or charged with
any of the torts or obligations of a Participant or any person claiming under a
Participant, or be subject to seizure by any creditor of a Participant or any
person claiming under a Participant. Other than by will or the applicable laws
of descent and distribution, no Participant or any person claiming under a
Participant shall have the power to anticipate or dispose of any right or
payment hereunder in any manner.

 

-9-



--------------------------------------------------------------------------------

(b) Except as provided in Paragraph 8.2(a) above, neither the Plan nor any
rights or obligations hereunder of the parties can be transferred or assigned
without the written consent of the other parties to the Plan and the Special
Committee.

8.3 Tax Treatment and Withholding. All payments under the Plan shall be treated
by the Company and the Affiliates and the Participants as payments of
compensation for services rendered and shall be reported by the Company and the
Affiliates (as the case may be) to the relevant tax authorities as such. As a
condition to the receipt of a payment under the Plan, each Participant
irrevocably agrees to report such payment to the relevant tax authorities as a
payment of compensation for services rendered. All payments made by the Company
or an Affiliate as provided herein and shall be reduced by any amounts required
to be withheld by the Company or the Affiliate under applicable local, state,
federal or other tax law.

8.4 Section 409A. Contrary Plan or Award Agreement provisions notwithstanding,
with respect to a Participant who is identified as a “specified employee”
(within the meaning of Section 409A(a)(2)(B)(i) of the Code and as determined by
the Company in accordance with any of the methods permitted under the
regulations issued under Section 409A of the Code) and who is to receive a
payment hereunder (which payment is not a “short-term deferral” or otherwise
exempt from Section 409A of the Code) on account of such Participant’s
“separation from service” (within the meaning of Section 409A(a)(2)(A)(i) of the
Code), the payment to such Participant shall not be made prior to the earlier of
(i) the date that is six months after the Participant’s separation from service
or (ii) the date of death of the Participant. In such event, any payment to
which the Participant would have otherwise been entitled during the first six
months following the Participant’s separation from service (or, if earlier,
prior to the Participant’s date of death) shall be accumulated and paid in the
form of a single lump sum payment to the Participant (without interest) on the
date that is six months after the Participant’s separation from service or to
the Participant’s estate on the date of the Participant’s death, as applicable.

In addition, contrary Plan or Award Agreement provisions notwithstanding, the
payment of any amount otherwise due under an Award Agreement or the Plan shall
not be accelerated if such payment is subject to Section 409A of the Internal
Revenue Code of 1986, as amended, unless such acceleration complies with the
requirements of Section 409A and the Treasury regulations thereunder so as to
not be subject to the additional tax imposed by Section 409A.

8.5 JV Employs a Participant. If the JV or any of its Affiliates exercises its
right pursuant to a Participant’s employment agreement, any amendment thereto or
otherwise, to employ a Participant who is proposed to be terminated by the
Company or an Affiliate, the JV agrees to reimburse the Plan Sponsor for
payments made to such Participant under the Plan (if any) after the date the JV
or its Affiliate employs such Participant. Such “transfer” of employment shall
not be treated as a termination of employment for purposes of Sections 4.2 and
4.3.

8.6 Third Party Beneficiaries. The JV shall be a beneficiary of all of the terms
and provisions of the Plan and is entitled to enforce all rights hereunder as a
party hereto.

 

-10-



--------------------------------------------------------------------------------

EXECUTED this February 27, 2012, effective for all purposes as of December 1,
2011.

 

BOARD OF MANAGERS

CHESAPEAKE MIDSTREAM

VENTURES, L.L.C.

/s/ Aubrey K. McClendon

Name:  

Aubrey K. McClendon

/s/ Domenic J. Dell’Osso

Name:  

Domenic J. Dell’Osso

/s/ Mathew C. Harris

Name:  

Mathew Harris

/s/ William Woodburn

Name:  

William Woodburn

 

-11-



--------------------------------------------------------------------------------

Attachment A

to the

Chesapeake Midstream Management Incentive Compensation Plan

IA. EXAMPLE OF ANNUAL EXCESS RETURN CALCULATIONS

WITHOUT ANY DILUTION ADJUSTMENTS

(dollar amounts, in millions)

 

          YEAR 2010     YEAR 2011     YEAR 2012     YEAR 2013     YEAR 2014  

1.

   Cash Distributions    $ 200.0      $ 220.0      $ 240.0      $ 260.0      $
280.0   

2.

   Preferred Return1      <147.0>        <147.0>        <147.0>        <147.0>
       <147.0>   

3.

   Excess Return (1-2)    $ 53.0      $ 73.0      $ 93.0      $ 113.0      $
133.0   

4.

   Participant’s Excess Return Percentage      .10 %      .10 %      .10 %     
.10 %      .10 % 

5.

   Participant’s Share of “Pool” (3 x 4)    $ 0.053      $ 0.073      $ 0.093   
  $ 0.113      $ 0.133   

6.

   Annual Payment Percentages (across) and Years Payable (down)              
        2010      .20        .20        .20        .20        .20      
        2011        .25        .25        .25        .25               2012     
    .333        .333        .333               2013            .50        .50   
           2014              1.0   

7.

   Amount Payable to Participant for a Fiscal Year (5 x 6)              
                2010    $ 0.011      $ 0.011      $ 0.011      $ 0.011      $
0.011                       2011      $ 0.018      $ 0.018      $ 0.018      $
0.018                       2012        $ 0.031      $ 0.031      $ 0.031      
                2013          $ 0.057      $ 0.057                       2014   
        $ 0.133         

 

 

   

 

 

   

 

 

   

 

 

   

 

 

     Total Amount Payable in a Fiscal Year (sum of item 7 amounts for that
Fiscal Year)    $ 0.011      $ 0.029      $ 0.060      $ 0.116      $ 0.249   

 

 

1 

Assumes LP equity value at IPO of $2.450 billion.



--------------------------------------------------------------------------------

IB. EXAMPLE OF ANNUAL EXCESS RETURN CALCULATIONS

WITH DILUTION ADJUSTMENTS

(dollar amounts, in millions)

The dilution adjustment assumes the following: (i) IPO Equity Value of $2.450
billion, (ii) 122.5 million LP units outstanding upon completion of IPO, and
(iii) $220 million of units issued each year beginning in year 2011 and 149.4
million LP units outstanding at end of year 2014, resulting in a reduction of
the Participant’s Excess Return Percentage from .10% to .082%. *

 

          YEAR 2010     YEAR 2011     YEAR 2012     YEAR 2013     YEAR 2014  

1.

   Cash Distributions    $ 200.0      $ 249.1      $ 292.7      $ 338.3      $
385.8   

2.

   Preferred Return      <147.0>        <159.9>        <172.9>        <185.8>   
    <198.7>   

3.

   Excess Return (1-2)    $ 53.0      $ 89.2      $ 119.9      $ 152.5      $
187.1   

4.

   Participant’s Excess Return Percentage*      .10 %      .094 %      .089 %   
  .085 %      .082 % 

5.

   Participant’s Share of “Pool” (3 x 4)    $ 0.053      $ 0.084      $ 0.107   
  $ 0.130      $ 0.153   

6.

   Annual Payment Percentages (across) and Years Payable (down)              
        2010      .20        .20        .20        .20        .20      
        2011        .25        .25        .25        .25               2012     
    .333        .333        .333               2013            .50        .50   
           2014              1.0   

7.

   Amount Payable to Participant for a Fiscal Year (5 x 6)              
                2010    $ 0.011      $ 0.011      $ 0.011      $ 0.011      $
0.011                       2011      $ 0.021      $ 0.021      $ 0.021      $
0.021                       2012        $ 0.036      $ 0.036      $ 0.036      
                2013          $ 0.065      $ 0.065                       2014   
        $ 0.153         

 

 

   

 

 

   

 

 

   

 

 

   

 

 

     Total Amount Payable in a Fiscal Year (sum of item 7 amounts for that
Fiscal Year)    $ 0.011      $ 0.032      $ 0.067      $ 0.132      $ 0.286   

 

* The Preferred Return for a Fiscal Year and the Dilution Adjustment to a
Participant’s Excess Return Percentage for a Fiscal Year are calculated by using
the number of Units outstanding as of each of the record dates for the
distributions made with respect to the fiscal quarters for that Fiscal Year.



--------------------------------------------------------------------------------

IIA. EXAMPLE OF EQUITY UPLIFT CALCULATION FOR IPO IN 2010 AND NO DILUTION

ADJUSTMENT

 

1. IPO date Unit Value

   $ 20   

2. Uplift Payment Date Unit Value

   $ 32   

3. Excess Uplift Value (2 – 1)

   $ 12   

4. Units Outstanding on Uplift Payment Date

     122.5 million   

5. Total Excess Uplift Value (3 x 4)

   $ 1.470 billion   

6. Participant’s Uplift Value Percentage

     0.10 % 

7. Payment to Participant (5 x 6)

   $ 1.470 million   

IIB. EXAMPLE OF EQUITY UPLIFT CALCULATION FOR IPO IN 2010 WITH DILUTION

ADJUSTMENT

The dilution adjustment assumes the following: (i) IPO Equity Value of $2.450
billion, (ii) 122.5 million LP units outstanding upon completion of IPO, and
(iii) $220 million of units issued each year beginning in year 2011 and
149.4 million LP units outstanding at end of year 2014, resulting in a reduction
of the Participant’s Uplift Value Percentage interest from .10% to .082%.

 

1. IPO date Unit Value

   $ 20   

2. Uplift Payment Date Unit Value

   $ 36.14   

3. Excess Uplift Value (2 – 1)

   $ 16.14   

4. Units Outstanding on Uplift Payment Date

     149.4 million   

5. Total Excess Uplift Value (3 x 4)

   $ 2.411 billion   

6. Participant’s Uplift Value Percentage

     0.082 % 

7. Payment to Participant (5 x 6)

   $ 1.978 million   